



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Children's Lawyer) v. Ontario (Information
    and Privacy Commissioner), 2018 ONCA 559

DATE: 20180618

DOCKET: C63765

Rouleau, Benotto and Roberts JJ.A.

BETWEEN

Childrens Lawyer for Ontario

Applicant (Appellant)

and

Information and Privacy Commissioner/Ontario and
    the Ministry of the Attorney General for Ontario, and John Doe, Requester

Respondents (Respondents)

Ian Ross and Sheena Scott, for the appellant, Childrens
    Lawyer for Ontario

Sara Blake and Sarah Kromkamp, for the respondent,
    Attorney General for Ontario

Linda Rothstein and Jodi Martin, for the respondent,
    Information and Privacy Commissioner of Ontario

Jesse Mark and Mary Birdsell, for the intervener,
    Justice for Children and Youth

Heard: December 1, 2017

On appeal from the order of the Divisional Court
    (Justices Katherine E. Swinton, Carolyn J. Horkins and Michael G. Emery), dated
    February 2, 2017, with reasons reported at 2017 ONSC 642, dismissing an
    application for judicial review from an order of the Information and Privacy
    Commissioner of Ontario, dated August 7, 2015.

Benotto J.A.:

OVERVIEW

[1]

Are a child-clients litigation records with the Childrens Lawyer for
    Ontario subject to a fathers freedom of information access request? The answer
    turns on whether the records are in the custody or under the control of the Ministry
    of the Attorney General for Ontario (MAG) for purposes of the
Freedom of
    Information and Protection of Privacy Act
, R.S.O. 1990, c. F.31 (
FIPPA
).

[2]

The Assistant Information and Privacy Commissioner of Ontario (the Adjudicator
    and the IPC) determined they were and ordered that MAG respond to the
    fathers request. The Divisional Court upheld the Adjudicators order on
    judicial review.
[1]
The Childrens Lawyer appeals. MAG and Justice for Children and Youth,
[2]
an intervener, support the Childrens Lawyers position.

[3]

I have concluded that the Adjudicators decision should be reviewed for
    correctness and that it cannot stand. The issue on appeal involves matters of
    central importance to the administration of justice and is outside the
    Adjudicators specialized expertise. As I will explain, the Adjudicators
    decision is based on a fundamental misunderstanding of the role and function of
    the Childrens Lawyer, her relationship to MAG, and her duty to provide
    children with the heightened protection the law mandates. This decision is not
    in the best interests of children.

[4]

For the reasons that follow, I would allow the appeal.

STATUTORY PROVISIONS

[5]

Before addressing the facts and decisions below, it is helpful to
    summarize the various statutes that inform the appeal. The following are
    relevant: (i)
FIPPA
 which governs access to information; (ii)
the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43 (the 
CJA
)  which provides for the appointment
    of the Childrens Lawyer; and (iii) several other statutory provisions  which
    establish the functions of the Childrens Lawyer.

(1)

FIPPA

[6]

FIPPA
has two purposes: to provide access to information and to
    protect individuals privacy as it relates to that information. These are set
    out in s. 1:

1 The purposes of this Act are,

(a)
to provide a right of access to
    information under the control of institutions
in accordance with the
    principles that,

(i) information
    should be available to the public,

(ii) necessary
    exemptions from the right of access should be limited and specific, and

(iii) decisions on
    the disclosure of government information should be reviewed independently of
    government; and

(b) to protect the
    privacy of individuals with respect to personal information about themselves
    held by institutions and to provide individuals with a right of access to that
    information. [Emphasis added.]

[7]

Under s. 10(1), every person has a right to access records or part of
    records in the custody or under the control of an institution, subject to
    certain exemptions:

10(1)  [E]very person has a right of access to a record or a
    part of a record
in the custody or under the control of an institution
unless,

(a) The record or the part of the record falls within one of
    the exemptions under sections 12 to 22; or

(b) The head is of the opinion on
    reasonable grounds that the request for access is frivolous or vexatious.
    [Emphasis added.]

[8]

Pursuant to s. 2(1) institution includes a ministry of the Government
    of Ontario. MAG is captured by this definition.

[9]

The exemptions under ss. 12-22, and their exceptions, relate to various
    matters. Of note, s. 19 creates an exemption for records that are subject to
    solicitor-client privilege:

19 A head may refuse to disclose a record,

(a) that is subject to solicitor-client
    privilege;

(b) that was prepared by or for Crown counsel for
    use in giving legal advice or in contemplation of or for use in litigation; or

(c) that was
    prepared by or for counsel employed or retained by an educational institution
    or a hospital for use in giving legal advice or in contemplation of or for use
    in litigation.

(2)

The
CJA

[10]

Part
    VI of the
CJA
 under the heading Judges and Officers  provides for
    the appointment of the Childrens Lawyer by the Lieutenant Governor in Council:

Childrens Lawyer

89
(1) The Lieutenant Governor in Council, on the recommendation of the
    Attorney General, may appoint a Childrens Lawyer for Ontario.

[11]

Subsections 89(3)-(3.1) set out the Childrens Lawyers duties:

(3) Where required to do so by an Act or the
    rules of court, the Childrens Lawyer shall act as litigation guardian of a
    minor or other person who is a party to a proceeding.

(3.1) At the request
    of a court, the Childrens Lawyer may act as the legal representative of a
    minor or other person who is not a party to a proceeding.

[12]

Under s. 112, the Childrens Lawyer may also cause investigations to be
    made, report to the court, and make recommendations to the court in custody and
    access matters.

(3)

Other statutes

[13]

In
    addition to providing legal representation to children in custody and access
    disputes, the Childrens Lawyer:

·

Provides legal representation to children in child protection
    proceedings, alternative dispute resolution proceedings, and secure treatment
    and health emergency matters pursuant to ss. 78(3), 78(5), 17(3), 161(6) and
    171(8) of the
Child, Youth and Family Services Act, 2017
, S.O. 2017,
    c. 14, Sched. 1 (
CYFSA
);

·

Provides independent legal advice to children as well as minor
    parents consenting to adoption pursuant to ss. 180(6), 180(7) and 180(11) of
    the
CYFSA
, and rr. 34(11) and 34(11.1) of the
Family Law Rules
,
    O. Reg. 114/99;

·

Acts as the litigation guardian for minors in all applications
    for guardianship of a childs property; and

·

Is the head of the Office of the Childrens Lawyer (OCL). The
    OCL has one function: to support the Childrens Lawyer in fulfilling her
    independent statutory duties and functions.

[14]

Against
    this statutory backdrop, I turn to the facts underlying this appeal.

FACTS

[15]

Two
    children were the subject of a custody and access dispute between their
    parents. In 2008, when the children were nine and eleven years old, McCartney
    J. appointed the Childrens Lawyer and requested that she conduct an
    investigation, report and make recommendations pursuant to s. 112(1) of the
CJA
.
    The Childrens Lawyer determined that she would provide legal representation to
    the children pursuant to s. 89(3.1) of the
CJA
. She also
assigned a clinical investigator
    to assist counsel.

[16]

In
    May, 2010 Warkentin J. made a final order terminating the fathers access to
    the children as well as all forms of verbal communication. In 2012, the father
    brought a motion to change. Coats J. referred the matter, again, to the Childrens
    Lawyer. The Childrens Lawyer decided to provide legal representation to the
    children, this time without the assistance of a clinical investigator.

[17]

On
    January 23, 2014 the father requested access to information from MAG pursuant
    to
FIPPA
. He sought records in the Childrens Lawyers litigation
    files, including:

·

Privileged and non-privileged reports relating to the children;

·

All documents filed with the court, including settlement reports,
    medical reports, psychological and educational reports, filed conversations and
    notes, and transcripts;

·

All notes and information relating to the duties of the lawyers
    acting for the Childrens Lawyer, including notes, court documents, and
    assessments; and

·

Social worker notes.

DECISIONS BELOW

(1)

MAG denies the fathers request

[18]

The
    Childrens Lawyer took the position that
FIPPA
does not apply to
    private litigation files involving her provision of services to children.

She
    emphasized that her office is an independent office within MAG, appointed by
    the Lieutenant Governor in Council under s. 89 of the
CJA
; she
represents the independent legal
    interests of children and does not act on behalf of MAG or the Crown. She determined
    that since the records the father requested were prepared or collected in the
    course of her independent legal representation of the children, they are not
    within MAGs custody or under its control.

[19]

Given
    the Childrens Lawyers position, MAG advised the father that it does not have custody
    or control of the records and
FIPPA
does not apply.

(2)

The appeal to the IPC

[20]

The
    father appealed MAGs decision to the IPC. The Adjudicator determined that the sole
    issue before her was whether MAG has custody or control of the requested
    records. She noted that resolving this issue did not necessarily mean the
    father would be provided access to the records  even when records are in the
    custody or control of an institution, they may be excluded under one of
FIPPA
s
    exemptions or may be subject to an overriding confidentiality provision enacted
    in another statute.

[21]

The
    Adjudicator concluded that the records at issue are in MAGs custody or
    control. She identified two overriding considerations leading to this
    conclusion: the undisputed fact that the [Childrens Lawyer] is a branch of
    [MAG]; and that the records at issue were generated in the course of the [Childrens
    Lawyer] fulfilling its core mandate.

[22]

The
    Adjudicator rejected the submission that the Childrens Lawyer is distinct from
    MAG. She noted that the Childrens Lawyer operates as a branch within the
    formal structure of MAG, is accountable to MAG for the expenditure of public
    funds, records related to such expenditures are subject to
FIPPA
, and the Childrens Lawyer
has no
    separate administrative structure from MAG.

[23]

The
    Adjudicator similarly rejected the Childrens Lawyers submission that while she
    is part of MAG with respect to some records for the purposes of
FIPPA
,
    she is not part of MAG with respect to others. The Adjudicator stated:

The result urged by the
    [Childrens Lawyer] would treat some of its records as excluded from [
FIPPA
]
    when it is engaged in certain functions, while other records would be subject
    to [
FIPPA
]. While [
FIPPA
] itself provides for such a result,
    through the exclusion of some categories of records, the [Childrens Lawyers]
    submissions would, in effect, amount to an indirect recognition of an
    additional exclusion which has not been explicitly legislated.

[24]

The
    Adjudicator further rejected the submission that the Childrens Lawyers
    fiduciary duties to her child clients are incompatible with access rights under
FIPPA
. She determined that confidentiality concerns could be addressed
    by the exemptions under
FIPPA
,
    including s. 19 relating to solicitor-client privilege
. She
    similarly determined that subjecting the Childrens Lawyers litigation files
    to access requests did not give rise to an intolerable conflict as urged by
    the Childrens Lawyer. She noted that the Childrens Lawyer is authorized by
    the Attorney General to respond to access requests and has been doing so since
    1998. Yet, no conflicts between the Childrens Lawyer, her child clients, or
    MAG appear to have impeded this task to date.

[25]

Finally,
    the Adjudicator assessed the factors typically applied to determine whether records
    are in the custody or control of an institution. She held that since the
    Childrens Lawyer is a branch of MAG, it would be redundant to ask whether the
    [Childrens Lawyer] could reasonably be expected to obtain the records at
    issue. Instead she determined that the Childrens Lawyer has the right to the
    files; the records were created in carrying out activities central to the
    Childrens Lawyers mandate; and the Childrens Lawyer has the authority to
    regulate the use of its records, subject to its fiduciary and legal obligations
    to its child clients. She concluded that the records were therefore in MAGs
    custody or under its control.

[26]

The
    Adjudicator ordered MAG to issue an access decision to the father, which could be
    made by the Childrens Lawyer.

(3)

The Divisional Courts decision

[27]

The
    Childrens Lawyer, supported by MAG, applied to the Divisional Court for a
    judicial review of the Adjudicators order. The Divisional Court identified
    reasonableness as the appropriate standard of review and held that the
    Adjudicators decision was reasonable. It noted that even if the standard of
    correctness applied, the decision was also correct.

[28]

The
    Divisional Court rejected the submission that compliance with the Adjudicators
    order threatened the Childrens Lawyers ability to safeguard either solicitor-client
    privilege or her clients confidentiality. It endorsed the Adjudicators conclusion
    that the Childrens Lawyers confidentiality concerns could be addressed
    through the
FIPPA
exemptions, noting that solicitor-client privilege
    is a specified ground for refusing disclosure under s. 19 of
FIPPA
.

[29]

The
    Divisional Court similarly rejected the Childrens Lawyers submission that
    compliance with the Adjudicators order gives rise to an intolerable conflict
    of interest. It held it was reasonable for the Adjudicator to rely on the
    absence of any examples of conflicts over the two decades during which the
    Childrens Lawyer has made access decisions.

[30]

Ultimately,
    the Divisional Court concluded that the Adjudicators decision was consistent
    with the text and scheme of
FIPPA
. It held that it was reasonable for
    her to consider the application of s. 10(1) of
FIPPA
in relation to
    the childrens records; she reasonably considered the custody and control
    factors; and her interpretation promotes the purpose of access to information.

ISSUES

[31]

This
    appeal raises two issues:

1. Did the
    Divisional Court identify the appropriate standard of review?

2. Did the
    Divisional Court err in upholding the Adjudicators determination that the Childrens
    Lawyers records are in MAGs custody or control?

ANALYSIS

1.

Standard
    of review

(i)

Overview

[32]

The
    parties did not agree on the applicable standard of review before the
    Divisional Court and they continue to disagree on appeal. The Childrens Lawyer
    and MAG submit that the Divisional Court should have selected and applied
    correctness; the IPC maintains that the Divisional Court correctly selected
    reasonableness.

[33]

When
    considering an appeal from a judicial review, this court must determine whether
    the Divisional Court identified the appropriate standard of review and applied
    it correctly. This requires this court to step into the Divisional Courts
    shoes and focus on the administrative decision:
Agraira v. Canada (Public
    Safety and Emergency Preparedness)
, 2013 SCC 36, [2013] 2 S.C.R. 559, at
    paras. 45-47.

[34]

Identifying
    the appropriate standard of review is a two-step process.
At the
    first stage, courts ascertain whether the jurisprudence has already determined
    in a satisfactory manner the degree of deference to be accorded with regard to
    a particular category of question:
Dunsmuir v. New Brunswick
,
    2008 SCC 9, [2008] 1 S.C.R. 190, at para. 62; and
Agraira
, at para.
    48.

[35]

If
    it has, the inquiry ends there. However, where the first stage is
unfruitful or if the relevant precedents appear to be inconsistent
    with recent developments in the common law principles of judicial review,
    courts must perform a full analysis in order to determine what the applicable
    standard is:
Agraira
,
at para. 48; and
Dunsmuir
, at para. 62. That
    is the case here.

[36]

I
    conclude that the Divisional Court erred in selecting reasonableness as the
    standard of review. As I will explain, the jurisprudence on
    jurisdiction-limiting questions may well have evolved. However, the inquiry does
    not end there. In my view, on a full analysis to determine the applicable
    standard, the appropriate standard remains correctness. The interpretation of custody
    or control of records under s. 10(1) of
FIPPA
as it applies to the Childrens
    Lawyer is a matter of central importance to the legal system as a whole and is
    also outside the decision-makers specialized expertise.

(ii)

Correctness
    is the appropriate standard

[37]

The
    Childrens Lawyer and MAG submit that jurisprudence has already determined that
    correctness applies to the interpretation of custody or control of records
    under s. 10(1) of
FIPPA
. They rely on this courts decision in
Walmsley
    v. Ontario (Attorney General)
(1997), 34 O.R. (3d) 611 (C.A.).

[38]

Walmsley
involved a request for access to records relating to the appointment of a
    provincial court judge. The records at issue were in the personal possession of
    individual members of the Judicial Appointments Advisory Committee. This court
    held that correctness applied to its review of the IPCs determination that MAG
    had control over these records, since s. 10(1) of
FIPPA
was
    jurisdiction limiting and did not require a specialized expertise to interpret.
    Goudge J.A. explained, at p. 618:

[Section 10(1)] is a jurisdiction
    limiting one in the sense that records under the control of an institution are
    subject to the workings of the Act. Records not under the control of an
    institution are not so subject and are beyond the jurisdiction of the
    Commissioner or his designee. Moreover, the test found in s. 10(1), namely custody
    or control, is not one requiring a specialized expertise to interpret. By
    contrast, once records are found to be in the control of the institution, the
    applicability of the many legislated exemptions would clearly call on the
    particular expertise of the Commissioner. Finally, the legislation has not seen
    fit to clothe the Commissioner with the protection of any privative clause.

[39]

The
    Childrens Lawyer and MAG also rely on
City of Ottawa v. Ontario
, 2010
    ONSC 6835, 272 O.A.C. 162 (Div. Ct.), at para. 20, leave to appeal to ONCA
    refused, March 30, 2011 (M39605); and
Ontario (Ministry of the Attorney
    General) v. Ontario (Information and Privacy Commissioner)
, 2011 ONSC 172,
    104 O.R. (3d) 588 (Div. Ct.), at paras. 22-24 (
MAG v. IPC
). In both
    decisions, the Divisional Court  relying on
Walmsley
 applied
    correctness to judicial reviews of the IPCs interpretation of in the custody
    or under the control.

[40]

The
    IPC submits that this analysis no longer applies and that true questions of
    jurisdiction are rare. It relies on
Alberta (Information and Privacy
    Commissioner) v. Alberta Teachers Association
, 2011 SCC 61, [2011] 3
    S.C.R. 654, in which the Supreme Court recognized a presumption of reasonableness
    where a court is reviewing a tribunals interpretation or application of its
    home statute, and that true questions of jurisdiction are narrow and
    exceptional: at para. 39. The IPC emphasizes that true questions of
    jurisdiction are now limited to whether or not the tribunal had the authority
    to make the inquiry:
Quebec (Attorney General) v. Guérin
, 2017 SCC
    42, [2017] 2 S.C.R. 3, at para. 32.

[41]

The
    Divisional Court accepted the IPCs position, stating, at para. 39:

I appreciate that the Court of
    Appeal in
Walmsley
described s. 10 as a jurisdiction-limiting
    provision and acknowledge that this was followed in two subsequent decisions.
    However, these decisions are inconsistent with the specific direction in
Dunsmuir
that has been repeated and clarified in more recent appellate jurisprudence. This
    jurisprudence supports my conclusion that s. 10 does not raise a true question
    of jurisdiction that would require a correctness standard of review.

[42]

I
    agree with the Divisional Court that, to the extent they rely on the
    jurisdictional nature of s. 10(1),
Walmsley
and the cases that
    followed are not in line with recent developments in the common law. In my
    view, however, this analysis does not determine the issue here. I say this for
    two reasons.

[43]

First,
    the jurisdictional nature of s. 10(1) was not the only basis earlier decisions
    identified for applying correctness.
Walmsley
,
City of Ottawa
and
MAG v. IPC
all determined that the test for custody or control was
    outside the specialized expertise of the decision-maker. Moreover, in
City
    of Ottawa
the Divisional Court determined that whether freedom of
    information legislation applied to documents in question  in that case
    government employees personal workplace emails  was a legal question of
    broad significance for thousands of individuals across the province, going well
    beyond the interests of the particular parties before the court: at para. 20.

[44]

These
    aspects of these decisions have not been changed by subsequent jurisprudence.
Walmsley
,
City of Ottawa
and
MAG v. IPC
have, therefore, satisfactorily
    determined that correctness applies in this case.

[45]

Second,
    even if these decisions have not satisfactorily determined the standard of
    review, the nature of the question at issue attracts correctness under the
    second stage of the standard of review analysis.

[46]

The
    unique role of the Childrens Lawyer is fundamental to the proper functioning
    of the legal system. It is thus reviewable on the standard of correctness as
    per
Dunsmuir
,

at para 60:

[C]ourts must also continue to
    substitute their own view of the correct answer where the question at issue is
    one of general law that is both of central importance to the legal system as a
    whole and outside the adjudicators specialized area of expertise. Because of
    their impact on the administration of justice as a whole, such questions
    require uniform and consistent answers. [Citation omitted.]

[47]

Matters
    fundamental to the functioning of our legal system remain subject to a
    correctness standard of review post-
Dunsmuir
.
In
Alberta (Information and Privacy
    Commissioner) v. University of Calgary
, 2016 SCC 53, [2016] 2 SCR 555 (
Alberta
    v. UC
), the majority of the Supreme Court applied correctness to the
    interpretation of freedom of information legislation where it might impact
    solicitor-client privilege.
Alberta v. UC
involved a judicial review
    of a decision pursuant to Albertas
Freedom of Information and Protection
    of Privacy Act
, R.S.A. 2000, c. F-25 (
FOIPP
). The central issue
    was whether
FOIPP
allowed the Information and Privacy Commissioner of
    Alberta (the Commissioner) and her delegates to review documents over which
    solicitor-client privilege is claimed.

[48]

Coté
    J., writing for the majority, held that whether
FOIPP
allows
    solicitor-client privilege to be set aside is a question of central importance
    to the legal system as a whole. She explained, at para. 20:

As this Court said
    in
Blood Tribe
, solicitor-client privilege is 
fundamental
    to the proper functioning of our legal system
 (para. 9). It is also a
    privilege that has acquired constitutional dimensions as both a principle of
    fundamental justice and a part of a clients fundamental right to privacy.

[Citations omitted. Emphasis added.]

[49]

She
    emphasized, at para. 26, that the importance of solicitor-client privilege to
our justice system cannot be overstated. It is a legal privilege
concerned with the protection of a relationship that has a
    central importance to the legal system as a whole

    (emphasis added).

[50]

Coté
    J. also held that the issue was outside the Commissioners specialized area of
    expertise. She stated, at para. 22: 
[T]here is nothing to
    suggest that the Commissioner has particular expertise with respect to
    solicitor-client privilege, an issue which has traditionally been adjudicated
    by courts.

[51]

Coté
    J.s comments in
Alberta v. UC
aptly apply to this case. The
    protection of the relationship between the Childrens Lawyer and her child
    clients is of central importance to the legal system as a whole. It is a relationship
    based on confidentiality that extends beyond solicitor-client privilege and
    requires a
heightened
degree of protection by the courts. As I will
    explain, the
United Nations Convention on the Rights of the Child
,
    Can. T.S. 1992 No. 3 (the 
Convention
), to which Canada is a
    signatory, requires that children be afforded special safeguards, care and legal
    protection by the courts on all matters involving their best interests,
    including privacy.

[52]

Like
    solicitor-client privilege, the confidential relationship between the
    Childrens Lawyer and children is 
fundamental to the proper
    functioning of our legal system and the protection of that relationship has a
    central importance to the legal system as a whole.

[53]

In
    summary, the role of the Childrens Lawyer is fundamental to the proper
    functioning of our system of justice; the issue is outside the Adjudicators
    specialized area of expertise; and the standard of correctness with respect to
    the protection of a relationship that has central importance to the legal
    system has already been adjudicated. Therefore, correctness is the appropriate
    standard.

2.

Was
    the Adjudicator correct that the Childrens Lawyers records are in MAGs
    custody or control correct?

(i)

Overview

[54]

A
    court undertaking a correctness review will undertake its own analysis of the
    question and decide whether it agrees with the determination of the decision
    maker. If it does not, the court will substitute its own view and provide the
    correct answer:
Dunsmuir
, at para. 50.

[55]

In
    applying this standard, I begin by situating the issue on appeal within a
    context, namely: the best interests of the child; the voice of the child; the
    confidential role of the Childrens Lawyer; the childs privacy interests; the
    fact that confidentiality is broader than solicitor-client privilege; and the
    fact that the records belong to the child. I then apply the context to the
    relationship between the Childrens Lawyer and MAG to demonstrate that with
    respect to her core functions of representing children, the Childrens Lawyer
    cannot be a branch of MAG as determined by the Adjudicator.

[56]

I
    determine that the Adjudicator
started
from the assumption that the
    Childrens Lawyer is a branch or part of MAG, and thus MAG had custody or
    control of the records. In so doing, she failed to give appropriate weight to
    the Childrens Lawyers role and responsibilities. She did not address the
    impact of her decision on the best interests of the child who is entitled to
    heightened protections within the law. Nor did she consider the importance of
    the relationship on the administration of justice.

[57]

I
    conclude that, given the relevant context, the Childrens Lawyer does and must
    operate separately and distinctly from MAG. When representing children, her
    office is therefore not a branch of MAG. The Adjudicator was required to
    analyze whether records held by the Childrens Lawyer  as not part of an
    institution under
FIPPA
 are in MAGs custody or control. She failed
    to do so. Upon undertaking this analysis, I determine that MAG does not have
    custody or control of the requested records.

(ii)

The
    context

Best interests of the child

[58]

Whenever
    a child is affected by a court or government process, the primary consideration
    must be the childs best interests. This regularly cited principle has been
    enshrined in the
Convention
. Article 3.1 provides:

In all actions concerning
    children, whether undertaken by public or private social welfare institutions,
    courts of law, administrative authorities or legislative bodies, the best
    interests of the child shall be a primary consideration.

[59]

In
A.C. B. v. R. B.
, 2010 ONCA 714, 104 O.R. (3d) 368, Weiler J.A.
    speaking for a five-member panel of this court, at paras. 12-14, confirmed that
    the values reflected in the
Convention
can help to inform the
    contextual approach to statutory interpretation and judicial review.

[60]

In
    my view, the statutes at issue in this appeal, including
FIPPA
itself,
    must be viewed through this lens and interpreted in a way that gives primacy to
    the best interests of the child. The Adjudicator, and the Divisional Court on
    judicial review, failed to consider the best interests of the child  who is at
    the center of the issue before this court now. The results of the Adjudicators
    order would impact the childs voice in the judicial system and the childs
    privacy rights. Further, the family law courts would lose the benefit of
    important information provided by children, affecting decisions for families
    throughout the province.

[61]

A
    correct interpretation of the relevant statutory provisions at issue requires
    close attention to the interests and needs of children.

The voice of the child

[62]

A
    classic family law custody dispute gave rise to the Childrens Lawyers
    involvement in this case. Over the past several years, courts have taken great
    initiative to seek out and consider the views and preferences of the child.
    Professors Birnbaum and Bala explain:

The movement towards child
    inclusion in decision-making in education, medical treatment, and various areas
    of the law, including separation and divorce, has grown over the last decade.
    Studies have explored childrens rights as citizens, childrens perspectives on
    family relationships and what is a family, and childrens attitudes about parental
    separation and participation in the decision-making process about
    post-separation parenting. Research clearly suggests that childrens inclusion
    in the post-separation decision-making process is important to the promotion of
    their well-being. [Footnotes omitted.]
[3]

[63]

Indeed,
    art. 12 of the
Convention
requires that:

States Parties shall assure to the
    child who is capable of forming his or her own views the right to express those
    views freely in all matters affecting the child, the views of the child being given
    due weight in accordance with the age and maturity of the child.

For this purpose, the child shall
    in particular be provided the opportunity to be heard in any judicial and
    administrative proceedings affecting the child, either directly, or through a
    representative or an appropriate body, in a manner consistent with the
    procedural rules of national law.

[64]

Children
    are among the most vulnerable members of society. Courts, administrative
    authorities and legislative bodies have a duty to recognize, advance and
    protect their interests. When children are the subject of a custody dispute or
    child protection proceedings, they are at their most vulnerable. Exposure to
    conflict has been called the single most damaging factor for children in the
    face of divorce: per Backhouse J., in
Graham v. Bruto
, [2007] O.J.
    No. 656 (S.C.), at para. 65, affd 2008 ONCA 260.

[65]

It
    has always been a challenge for family law courts to find a way for children to
    express their views without exposing them to further trauma or causing more
    damage to the family. Those who work in the family law system are all too aware
    that children remain part of the family long after a judicial decision is
    reached. The process of determining the childs true wishes and preferences
    requires delicacy, for to undertake the process without expertise may further
    hurt the child and fracture family relationships.

[66]

The
    Childrens Lawyer has been recognized as a model for addressing this challenge.
    The Honourable Donna J. Martinson and Caterina E. Tempesta, wrote that:

In Canada, the most expansive
    child representation program is offered by the Office of the Childrens
    Lawyer[it] may serve as a model for other jurisdictions in promoting access to
    justice for children by ensuring that their views are heard in court processes.
[4]

[67]

In
    this case, the judges involved in the underlying custody dispute sought the
    Childrens Lawyers involvement in the matter.

The Childrens Lawyers role: a confidential relationship with the child

[68]

The
    Childrens Lawyer is an independent statutory office holder appointed by
    Cabinet through the Lieutenant Governor. She derives her independent powers,
    duties and responsibilities through statute, common law and orders of the
    court.

[69]

Her
    fiduciary duties to the child require undivided loyalty, good faith and
    attention to the childs interests, to the exclusion of other interests,
    including the interests of the childs parents, the interest of the Crown and
    the interests of MAG. As stated by Abella J., as she then was, in
Re W.
(1980),

27 O.R. (2d) 314 (Prov. Ct.), at p. 317, the Childrens Lawyer
    has an obligation to ensure that the views expressed by the child are freely
    given without duress.

[70]

The
    Childrens Lawyer not only represents the childs interests; she provides a
    safe, effective way for the childs voice to be heard. For her to do this, she
    must provide a promise of confidentiality. Children must be able to disclose
    feelings and facts to the Childrens Lawyer that cannot or will not be communicated
    to parents. Childrens interests can be averse to that of their parents. Feelings
    of guilt and betrayal that may influence a child require a safe person to speak
    to.

[71]

It
    is difficult enough for children to be the subject of litigation. For their voices
    to be heard, they must be guaranteed confidentiality when they say, please,
    dont tell my mom, or please, dont tell my dad.

[72]

To
    allow a disgruntled parent to obtain confidential records belonging to the
    child would undermine the Childrens Lawyers promise of confidentiality,
    inhibit the information she could obtain and sabotage her in the exercise of
    her duties. This would, in turn, impact proceedings before the court by
    depriving it of the childs voice and cause damage to the child who would no
    longer be meaningfully represented. Finally, disclosure to a parent could cause
    further trauma and stress to the child, who may have divided loyalties, exposing
    the child to retribution and making the child the problem in the litigation.

The childs privacy interests

[73]

The
    child has significant privacy interests in the information disclosed to the
    Childrens Lawyer. The childs privacy rights, as with her other rights, are
    entitled to more, not less protection.

[74]

The
    preamble to the
Convention
directs that special safeguards and care,
    including legal protection, be afforded to children. The preamble states:

Bearing in mind that, as indicated
    in the Declaration of the Rights of the Child, the child, by reason of his
    physical and mental immaturity,
needs special safeguards and care, including
    appropriate legal protection
, before as well as after birth[.] [Emphasis
    added.]

[75]

These special safeguards include [t]o have his or her privacy fully
    respected at all stages of the proceedings:
Convention
, art.
    40(2)(b)(vii).

[76]

As
    explained above, to allow a parent to have access to a childs records would
    negatively impact the childs privacy interests.

Confidentiality is broader than solicitor-client privilege

[77]

The
    Adjudicator concluded that the Childrens Lawyers 
confidentiality
    concerns  can be addressed by exemptions under the applicable access to
    information legislation.
In doing so, she conflated solicitor-client
    privilege with confidentiality. The former is caught by the exemption at s. 19
    of
FIPPA
, the latter is not. And yet, it is the latter that gives rise
    to the most sensitive information about the child, and which is deserving of
    special protection.

[78]

Information
    may be confidential without being privileged. As the British Columbia Court of
    Appeal explained in
British Columbia (Securities Commission) v. B.D.S
.,
    2003 BCCA 244, 13 B.C.L.R. (4th) 107, at para 45:

There is no doubt that lawyers are
    under an obligation to keep confidential all documents and other communications
    made to them by their clients, but not all such communications are subject to
    solicitor-client privilege and a claim of privilege does not convert non-privileged
    documents into privileged documents.

[79]

The
    Childrens Lawyer gathers information from and about her child clients in
    numerous ways: with assistance from social workers; through therapists, school
    teachers; and so on. This information is necessary for the Childrens Lawyer to
    properly represent the child. It is crucial in order for the childs voice to
    be heard.

[80]

As
    Mesbur J. explained in
Catholic Childrens Aid Society of Toronto v. S.S.B.
,
2013 ONSC 4560, 35 R.F.L. (7th) 178, at
    para. 21:

When [the Childrens Lawyer] takes
    a position on behalf of a child, childs counsel will ascertain the childs
    views and preferences. In doing so, it will consider the independence, strength
    and consistency of the child's views and preferences; the circumstances
    surrounding those views and preferences, and all other relevant evidence about
    the childs interests. It is in this context the [Childrens Lawyer] relies on
    a clinical investigator to assist counsel in determining those views and
    preferences so that it can advocate a position on behalf of the child.
    Essentially, the clinical investigator assists counsel in ascertaining its clients
    reasonable instructions; that is, the position to be taken on behalf of the
    child. [Footnote omitted.]

[81]

While
    some records may be subject to the solicitor-client exemption, others may not. These
    include the childs views expressed to teachers, counsellors, therapists, friends,
    and parents of friends. Yet, the Childrens Lawyers duty of confidentiality
    applies to all records.

The records belong to the child

[82]

The
    records in question here belong to the child.

[83]

The
    decisions below were incorrect to rely on
Ontario (Childrens Lawyer) v. Ontario
    (Information and Privacy Commissioner)
(2003),
66 O.R. (3d) 692 (Div. Ct.) (
Childrens Lawyer
), affd
    (2005), 75 O.R. (3d) 309 (C.A.). In that case, the Divisional Court considered a
    judicial review from a request by an adult whom the Childrens Lawyer
    represented as a child for her files held by the Childrens Lawyer. Oddly, the
    request was made pursuant to
FIPPA
,
rather than as a request from a client for her own files. The Divisional Court upheld
    an IPC decision ordering the Childrens Lawyer to disclose most of the requested
    documents. The Childrens Lawyer appealed only with respect to whether the IPC
    had standing before the Divisional Court. This court dismissed the appeal, but
    Goudge J.A. commented as follows, at para. 5:

Upon reaching
    majority and apparently dissatisfied with her representation, Jane Doe
    requested a copy of her complete files. The Childrens Lawyer, whose office
    operates as a branch of the Ministry of the Attorney General, treated this as a
    request for information under
FIPPA

rather than
    as a request from a client for her file. However reasonable it might be to
    analyze the interests at stake in this framework, this was not raised as an
    issue before us, and I will say nothing more about it.

[84]

The
    issue of whether the Childrens Lawyer is a branch of MAG was not argued before,
    or addressed by either court. Nor was the issue of whether the files belonged
    to the client and thus the application was unnecessary. For these reasons,
Childrens
    Lawyer
does not determine the issue here: whether a third party can have
    access to a childs records through
FIPPA
.

[85]

Interestingly,
    in
Childrens Lawyer
,

the Divisional Court refers to the fiduciary duties the Childrens Lawyer owed
    the child. At para. 83, the court endorses the IPCs description of the
    fiduciary nature of the Childrens Lawyer as follows:

The [Childrens Lawyer] meets the
    criteria for the imposition of fiduciary duties, apart from doing so on the
    basis of the solicitor and client relationship. It has the classic indicia of
    a fiduciary relationship: the scope for the exercise of discretion or power;
    the opportunity to exercise that power unilaterally so as to affect the minors
    legal or practical interests; a peculiar vulnerability due to the minority
    status of the client; and an expectation that the [Childrens Lawyer] will be
    concerned with the minors interests and not its own.

[86]

Here
    the Adjudicator dismissed the Childrens Lawyers submission as to the child
    clients ownership of the files. She found: 
[T]his argument
    overreaches. This conclusion is flawed for two reasons.

[87]

First, it ignores the heightened privacy rights of children. As the
    Supreme Court observed in
A.B. v. Bragg Communications Inc.
,
    2012 SCC 46, [2012] 2 S.C.R. 567, at para 17
:

Recognition of the
inherent
vulnerability of children has consistent and deep roots in Canadian law. This
    results in protection for young peoples privacy under [various statutes], not
    to mention international protections such as the
Convention on the Rights
    of the Child
The law attributes the heightened vulnerability based on
    chronology, not temperament [.] [Emphasis in original.]

[88]

The
    only way that the role of the Childrens Lawyer differs from that of a
    conventional solicitor-client relationship is that the child is entitled to a
heightened
protection of confidentiality as mandated by
    the
Convention.
As stated by Mesbur J. in
S.S.B.
,
at para. 32:

A child-clients
    right to a confidential relationship with counsel must be guarded with more
    vigilance than that accorded to an adult client, not with less.

[89]

Second, it is premised on the erroneous notion that children cannot
    represent themselves in court.
The Adjudicator stated:

The existence of the [Childrens
    Lawyer] is premised in part on the fact that children cannot represent
    themselves or retain counsel without a litigation guardian, as they are under
    the legal disability of childhood.

[90]

She continued:

Even with respect to child
    protection cases, the role of the Childrens Lawyer as legal representative  differs
    from a conventional solicitor-client relationship[.]

[91]

This
    premise is wrong. Children can represent themselves without a litigation
    guardian and do so regularly in family proceedings. They are not always under a
    legal disability. For example, the
Childrens Law Reform Act
, R.S.O.
    1990, c. C. 12, specifically provides, at s. 63(1), that [a] minor who is a
    parent may make an application under this Part [Custody, Access and
    Guardianship] without a next friend and may respond without a litigation
    guardian.

[92]

Against
    this context, I turn to the question of whether MAG has custody or control of
    the records of the Childrens Lawyer.

(iii)

Applying
    the context to custody or control

The Childrens Lawyer is separate and distinct from MAG

[93]

In
    my view, the Adjudicator erred when she started from the assumption that the Childrens
    Lawyer was a branch of MAG. She stated:

There is no dispute that [
FIPPA
]

applies to institutions, which are defined
    to include provincial ministries. The overriding considerations in this case
    are:

 the undisputed fact
    that the [Childrens Lawyer] is a branch of the ministry and

 all of the records
    at issue were generated in the course of the [Childrens Lawyer] fulfilling its
    core mandate.

Despite these
    considerations, a consistent theme of the [Childrens Lawyers] submissions is
    an effort to differentiate the [Childrens Lawyer], together with its mandate
    as a branch within [MAG], from [MAG] itself. For the reasons set out below, I
    find this approach flawed.

[94]

It is not undisputed that the Childrens Lawyer is a branch of MAG.
The
    Adjudicator based her determination on the
Childrens Lawyer
decision.
    However, as discussed, that issue was not argued or addressed in
Childrens
    Lawyer
for it was irrelevant to the outcome of the case.


[95]

By
    starting from the assumption that the Childrens Lawyer is a branch of MAG, the
    Adjudicator did not take into account the context in which the Childrens
    Lawyer must operate, separate and distinct from MAG. Instead, she used the
    concept of a branch to cloak MAG with control over the Childrens Lawyer.

[96]

Although
    MAG is an institution within the meaning of s. 2(1) of
FIPPA
, bodies
    that may be administratively structured under MAG are not automatically subject
    to
FIPPA
. An organizations administrative structure is not
    determinative of custody or control; a contextual analysis is required. In
Walmsley
,
this court explained that a
    determination of care or control depends on an examination of all aspects of
    the relationship between [here the Childrens Lawyer] and [MAG] that are
    relevant to control over the documents: at p. 619.

[97]

An
    examination of the relationship between the Childrens Lawyer and MAG relevant
    to custody or control over the documents discloses that  for her core
    functions regarding children  the Childrens Lawyer is not a branch of MAG.

[98]

The
    Childrens Lawyer represents the child. She is not a government agent. Her
    functions and promise of confidentiality are not conferred on MAG.

[99]

While
    the Childrens Lawyer is administratively structured under and has a funding
    relationship with MAG, they are not connected with respect to her core
    functions: there is no statutory relationship between the two entities; she
    does not receive direction from MAG; she does not report to MAG; and her
    fiduciary duties are to her child clients, not to MAG.

[100]

The Childrens
    Lawyers fiduciary duties to her child clients require undivided loyalty, good
    faith and attention to the childs interests, to the exclusion of other
    interests, including the interests of the childs parents, the interest of the
    Crown and the interests of MAG. The independence of the Childrens Lawyer is
    particularly significant when she must act contrary to the interests of MAG or
    the Crown. Her child clients could have an action against the Crown, could have
    a constitutional question before the court, or could be a defendant in an
    action brought by the Crown.

[101]

When
    representing children, the Childrens Lawyer operates separate and apart from
    MAG, does not take direction or obtain input from MAG, does not provide MAG
    with access to records relating to children and MAG does not have authority to
    request them. The Childrens Lawyer is solely responsible for record keeping in
    relation to her clients without any direction from MAG.

[102]

Thus, the Childrens
    Lawyer is not a branch of MAG for the purposes of the childrens records. Again,
    an organizations administrative structure is not determinative of custody or
    control for purposes of
FIPPA
.

[103]

In
Fontaine v. Canada (Attorney
    General)
,

2016
    ONCA 241, 130 O.R. (3d) 1, affd 2017 SCC 47, 414 D.L.R. (4th) 577, this court
    affirmed that the existence of an administrative relationship between two
    government entities does not necessarily make them one for the purposes of
    access to information legislation.
Fontaine
concerned the fate of
    records generated by the Indian Residential Schools Agreement and the
    Independent Assessment Process (the IAP), which were operated within
    Aboriginal Affairs and Northern Development Canada (AANDC). Strathy C.J.O. commented
    on the nature of the records, at para. 179:

Were the head of AANDC to receive
    an access to information request  it would have no reasonable legal or
    practical expectation that it could obtain copies of such IAP Documents from
    the Secretariat  That may not be the case for documents of a different nature,
    such as those relating to funding, auditing, and human resources - documents
    for which AANDC would have a much stronger claim for control.

[104]

The court
    ultimately concluded that the Secretariat of the IAP, an autonomous branch of
    AANDC, retains possession of the documents provided to and generated by the
    IAP: at para. 174. It held that IAP documents in the Secretariats possession
    are simply not under the control of AANDC: at para. 180.

[105]

The Divisional
    Court distinguished
Fontaine
on the basis that the Secretariat had
    decision-making functions, akin to that of a court. That fact, in my view, does
    not alter the rule that an administrative relationship does not determine
    custody or control.

[106]

Other cases have
    similarly held that an administrative relationship with a designated
    institution does not amount to custody or control for freedom of information
    legislation
. For example, the following
    have been held not be in an institutions custody or control
:

a) Records of the members of the
    Judicial Appointments Advisory Committee, which was set up by the Attorney
    General;
[5]


b) Personal emails of a city
    employee on his government email account;
[6]
and

c) Records held within Ministers offices under their
    respective Ministries, except in defined circumstances.
[7]

The records are not within MAGs custody or control

[107]

Since the Childrens
    Lawyer is not part of MAG, and is thus not an institution, an analysis is
    required to determine whether the records are under MAGs custody or control.

[108]

In
Minister
    of National Defence
the Supreme Court articulated a two-part test for whether
    records held by bodies that are not part of an institution are under the
    institutions control and thus subject to freedom of information requests:

1.       Do the contents of a document
    relate to a departmental matter?

2.       Could
    the government institution reasonably expect to obtain a copy of the document
    upon request?

[109]

Charron J. noted,
    at paras. 55-56:

Step one of the test acts as a
    useful screening device. It asks whether the record relates to a departmental
    matter. If it does not, that indeed ends the inquiry.

Under step two,
all
relevant factors must be considered in order to determine whether the government
    institution could reasonably expect to obtain a copy upon request. [Emphasis in
    original.]

[110]

The
    Adjudicator referred to the two-part test from
Minister of National Defence
,
    but determined that: Accepting that the [Childrens Lawyer] is a branch of
    [MAG], it would be redundant to ask whether the [Childrens Lawyer] could
    reasonably be expected to obtain the records at issue.

[111]

The
    Adjudicators reasoning is flawed for several reasons. First, it is circular,
    for it starts from the premise that the Childrens Lawyer is part of MAG when
    the object of the exercise is to determine whether MAG has custody or control
    of the records of another organization. Second, it analyzes whether the Childrens
    Lawyer has control of the records, when what is required under the test is that
    MAG has control. There was no issue but that the Childrens Lawyer had control.

[112]

Once the relevant
    test is applied to the childs records with the Childrens Lawyer, it is clear
    that MAG does not have control of the records:

Step one: Do the contents of
    the requested records relate to a departmental matter
?

The answer must be no. MAG plays no
    part in the records of the Childrens Lawyer. The records do not relate to a
    departmental matter; MAG has nothing to do with the Childrens Lawyers work.

Step two: Could MAG reasonably
    expect to obtain a copy of the records upon request?

Again the answer  for the reasons
    set out above  is no. Neither MAG officials nor the Attorney General could
    reasonably expect to obtain a copy of the requested records.

[113]

The Divisional
    Court in
City of Ottawa
, at para.
    30,
cited approvingly ten questions former Commissioner Sidney
    Linden outlined in IPC
Order 120
to be asked when determining whether an institution has custody or control of
    records. Although the Adjudicator referred to some of these questions, she
    failed to situate her analysis within the context of the Childrens Lawyers
    work. I address these ten questions and provide answers based on the context I
    have set out:

1) Was the record
    created by an officer or employee of the institution?

[114]

Here, the records at issue were created by legal agents of the
    Children
s Lawyer
(who is appointed by the court pursuant
    to the
CJA
to exercise independent statutory
    functions) while providing legal representation to children. The records were
    not created for or on behalf of MAG. The Childrens Lawyers role precludes it
    from acting in the interest of MAG or the Crown in these matters.

2) What use did the
    creator intend to make of the record?

[115]

The records were intended solely for use in litigation on behalf of
    child clients in custody and access proceedings as ordered by the court. The
    records were not created for MAGs use or on behalf of the Crown.

3) Does the
    institution have possession of the record?

[116]

MAG does not have possession of the records. They are exclusively
    held by the Childrens Lawyer in her legal file.

4) If the
    institution does not have possession of the record, is it being held by an
    officer or employee of the institution for the purposes of his or her duties as
    an officer or employee?

[117]

The records are being held by the Childrens Lawyer for the purposes
    of her independent statutory, legal and fiduciary duties to children, and not
    as an agent of MAG.

5) Does the institution
    have a right to possession of the record?

[118]

MAG has no statutory or other right to possess the records. The Childrens
    Lawyer does not allow MAG officials to access or possess these records. Allowing
    MAG to have access to, or possession of, the records would violate the
    Childrens Lawyers duty to maintain the confidentiality of her child clients
    records.

6) Does the content of the
    record relate to the institutions mandate and functions?

[119]

The contents do not relate to MAGs mandate or functions. The
    contents of the records relate to the Children
s Lawyer
s
    independent statutory functions in providing legal representation to children
    in custody and access proceedings. The records relate to litigation where the Childrens
    Lawyer is acting, at the request of the court, independently from MAG in
    representing child clients who are subjects of custody and access proceedings.
    These functions are statutorily conferred exclusively on the Childrens Lawyer,
    and not on MAG or the Attorney General.

7) Does the institution
    have the authority to regulate the records use?

[120]

MAG has no authority to regulate the use of the records. The
    regulation of the use of these records is within the exclusive authority of the
    Children
s Lawyer in accordance with her professional obligations to her
    child clients. The Children
s Lawyer uses these records for
    the sole purpose of representing the interests of her child clients.

8) To what extent has
    the record been relied upon by the institution?

[121]

MAG has never relied on, or had possession of, these records. The
    records have only been relied on by the Childrens Lawyer in order to represent
    the interests of its child clients in litigation.

9) How closely has the record
    been integrated with the other records held by the institution?

[122]

These records have never been integrated with MAG records. The
    Childrens Lawyers files related to legal services provided to children are
    kept separately from any MAG records. No official or employee outside of the Childrens
    Lawyer has access to these records.

10) Does the institution
    have the authority to dispose of the record?

[123]

The records are maintained and disposed of in accordance with a
    records policy established by the Childrens Lawyer in 2006. The Childrens
    Lawyer does not obtain MAG approval or direction related to its child client
    records or on its internal policies related to these files.

[124]

The IPC alleges that because in the past MAG has forwarded
FIPPA
requests relating to the Childrens Lawyer records to the Childrens
    Lawyer for response, it must continue to do so. First, past practice is not
    determinative. As stated by Charron J. in
Minister of National
    Defense
,

at para. 56:

[A]ny expectation to
    obtain a copy of the record cannot be based on past practices and prevalent
    expectations that bear no relationship on the nature and contents of the
    record, [or] on the actual legal relationship between the government
    institution and the record holder

[125]

Second, the evolving nature of the functions of the Childrens Lawyer with
    respect to advancing childrens interests and the voice of the child,
    particularly in light of the
Convention
,
requires new scrutiny.

The Adjudicators order does not promote the purposes of FIPPA

[126]

The IPC submits
    that the Adjudicators order is consistent with the purpose and the scheme of
FIPPA
.
    I do not agree.

[127]

The purposes of
FIPPA
include providing access to government information and protecting the
    privacy of individuals with respect to personal information about themselves.
    Subjecting the Childrens Lawyers records to this regime does not accomplish
    either goal. Childrens records do not contain information that could be
    described as government information, nor do they contain any information that
    would advance the goals of government accountability and transparency.

[128]

On the contrary, providing third parties with access to a childs
    records would seriously undermine the Childrens Lawyer in her role as advocate
    for the child. It would also sabotage the childs heightened privacy rights,
    eviscerate the work of the Childrens Lawyer and seriously limit the courts
    ability to fully address the childs best interests.

[129]

One of the most
    significant developments in family litigation affecting children is the
    recognition that the child has a voice. The Adjudicators decision would muzzle
    that voice, undermine the court process and go against the best interests of
    the child.

CONCLUSION

[130]

For these
    reasons, I would allow the appeal and quash the Adjudicators order. In
    accordance with the parties agreement, I would not order costs.

Released: PR JUN 18 2018

M.L. Benotto J.A.

I agree. Paul Rouleau
    J.A.

I agree. L.B. Roberts
    J.A.





[1]
The Divisional Court applied a reasonableness standard of review and indicated
    that  in any event  the decision was correct.



[2]
Justice for Children and Youth is a legal clinic funded by Legal Aid Ontario
    with a mission of advancing the rights, interests and dignity of children and
    youth. It was granted intervener status based on its expertise regarding child
    representation and the privacy rights of children.



[3]
Rachel Birnbaum and Nicholas Bala, Views of the Child Reports: The Ontario
    Pilot Project  Research Findings and Recommendations (Paper for presentation,
    delivered in Toronto, June 21, 2017)



[4]
The Honourable Donna J. Martinson and Caterina E. Tempesta, Legal
    Representation for Children in Family Law Cases: A Rights-Based Approach,
    CLEBC and CBABC Joint Conference, Access to Justice For Children, Child Rights
    in Action, May 2017, Vancouver B.C.



[5]

Walmsley
,

at pp. 615-16 & 618-19.



[6]

City of Ottawa
, at paras. 29-31.



[7]

Canada (Information Commissioner) v. Canada (Minister of National Defence)
,
    2011 SCC 25, [2011] 2 S.C.R. 306, at paras. 27, 28, 41 & 43.


